Citation Nr: 0527976	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  04-25 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, other than post-traumatic stress disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse




ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
March 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  An unappealed rating decision dated in June 2000, denied 
the claim of entitlement to service connection for 
post-traumatic stress disorder.

2.  An unappealed rating decision dated in April 2001, denied 
the claim of entitlement to service connection for a 
psychiatric disorder.

3.  The additional evidence submitted subsequent to the prior 
final decisions denying service connection for a psychiatric 
disability and post-traumatic stress disorder (PTSD) is 
neither cumulative nor redundant, bears directly and 
substantially upon the specific matters under consideration, 
and by itself or in connection with evidence previously 
assembled, raises a reasonable possibility of substantiating 
the veteran's claims of entitlement to VA compensation for 
these disabilities.

4.  Recurrent bipolar disorder had its onset during active 
duty.

5.  The record includes a medical diagnosis of PTSD and 
medical evidence of a nexus between diagnosed PTSD and a 
stressful event of an alleged sexual harassment in service. 

6.  There is no credible evidence which supports the 
veteran's assertion of in-service incurrence of the stressful 
event of a sexual harassment.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claims of entitlement to 
service connection for a psychiatric disability and PTSD due 
to sexual harassment is new and material, and therefore, the 
claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.156(a) (2004).

2.  Recurrent bipolar disorder was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

3.  PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  With regard to the 
claim to reopen the issues of entitlement to service 
connection for a psychiatric disorder and PTSD, in light of 
the decision to reopen these claims, the Board finds that the 
notice and duty to assist requirements under the provisions 
of the VCAA have been met, and any deficiencies therein are 
not prejudicial to the veteran.


An unappealed rating decision dated in June 2000, denied the 
claim of entitlement to service connection for post-traumatic 
stress disorder.  Thereafter, an unappealed rating decision 
dated in April 2001, denied the claim of entitlement to 
service connection for a psychiatric disorder.  The 
additional evidence submitted subsequent to the prior final 
decisions denying service connection for a psychiatric 
disability and PTSD in the form of medical evidence is 
neither cumulative nor redundant, bears directly and 
substantially upon the specific matters under consideration, 
and by itself or in connection with evidence previously 
assembled, raises a reasonable possibility of substantiating 
the veteran's claims of entitlement to VA compensation for 
these disabilities.  Accordingly, the claims on appeal are 
therefore properly reopened for a de novo review on the 
merits.  

Service Connection

The RO provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in March 2003 
and March 2005, in which it provided the veteran with an 
explanation of how VA would assist her in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate her 
claims and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist her in obtaining 
evidence necessary to substantiate her claims during the 
course of this appeal.  Her service medical records, service 
personnel records, and post-service private and VA treatment 
records dated from 1995 to 2005 have been obtained and 
associated with her claims file.  Finally, she has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  In this regard, the 
Board notes that she has, by her own admission on the record, 
stated that she is unable to produce any documentation or 
witness statements to establish the veracity of her claimed 
PTSD stressors.  The Board concludes that the veteran has 
been duly notified of the evidence and information necessary 
to substantiate her claims, and she has been notified of VA's 
efforts to assist her.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

(a.)  Entitlement to service connection for a psychiatric 
disability, other than PTSD.

The veteran's service medical records show that she was 
psychiatrically normal on pre-enlistment examination in 
August 1992.  During active duty in 1994 to 1995, she was 
treated for an adjustment disorder with depressed mood, and 
alcohol dependence.  She also received counseling for 
suicidal ideation on three occasions during service.  The 
records show that in February 1995, a psychiatrist 
recommended her for administrative discharge from military 
service on the basis that she had a longstanding disorder of 
character and behavior which was of such severity as to 
interfere with her ability to serve in an adequate manner.  
The psychiatrist believed that the veteran's adjustment 
disorder with depressed mood resolved prior to her discharge, 
and her separation examination report of February 1995 
reflects this opinion.  The veteran was separated from active 
service in March 1995.

Post-service private medical records show that beginning in 
July 1995, the veteran received treatment for complaints of 
decreased sleep, deceased energy, and suicidal ideation.  She 
reported having a prior history of depressive symptoms that 
she experienced on and off for the past few years, but with 
worsening symptoms ever since her discharge from active duty 
four months earlier.  She was diagnosed with recurrent major 
depression and placed on a regimen of counseling and 
pharmacotherapy.


Private and VA medical records dated from 1997 to 2005 show 
that the veteran has continued to receive ongoing counseling 
and psychotropic medication treatment for suicidal ideation, 
sleeping problems, emotional lability, and complaints of 
psychiatric symptoms relating to a diagnoses of affective 
disorder, depression, bipolar disorder, and PTSD.  The 
primary diagnosis is bipolar disorder.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. § 1110.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).

With chronic disability or disease shown as such in service 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303.  
This rule does not mean that any psychiatric treatment in 
service will permit service connection for a chronic 
psychiatric disorder, first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge from active duty when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

The record of evidence indicates that the veteran was 
psychiatrically normal at the time of her enlistment in 
September 1992.  Thereafter, beginning in early 1994, she 
began receiving treatment and counseling for suicidal 
thoughts and an adjustment disorder with depressed mood.  She 
was treated for these complaints up to the time of her 
discharge from service and recommended for an administrative 
discharge on the basis of character defects.  Although she 
was not considered to have an active diagnosis of a 
psychiatric disorder at the time of her separation in March 
1995, approximately four months afterwards she was diagnosed 
and prescribed medication for recurrent major depression.  
Thereafter, the records show ongoing and continuous 
psychiatric treatment and counseling for chronic psychiatric 
diagnoses, primarily bipolar disorder.  Considering the 
psychiatric treatment that began in service in 1994 and the 
evidence of continued symptomatology and treatment to the 
most recent evidence of record in 2005, the Board finds that 
there is sufficient objective evidence of continuity of 
symptomatology that links the current diagnosis of bipolar 
disorder to its first manifestations in service as an 
adjustment disorder with depressed mood.  

The Board has reviewed the medical evidence associated with 
the veteran's claim and concludes that the general picture 
presented in an overview of the medical records as they 
pertain to her psychiatric treatment from active service to 
the present time indicates that the current psychiatric 
diagnosis of bipolar disorder id related to her military 
service.  Resolving all doubt in the veteran's favor, the 
Board finds that a grant of service connection for bipolar 
disorder is warranted by the objective evidence.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2004); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

(b.)  Entitlement to service connection for post-traumatic 
stress disorder due to sexual harassment.

In her written statements and oral testimony presented at a 
January 2005 RO hearing, the veteran contended that she has 
PTSD that was a direct result of sexual harassment during her 
active service.  She affirmed that she was never raped or 
sexually assault during service, but was the victim of 
stalking behavior.  


According to the veteran's accounts, during service aboard 
the United States naval vessel U.S.S. Emory S. Land from 
February 1993 to March 1995, she experienced problems with a 
senior enlisted man who had a supervisory role over her.  The 
senior enlisted man had asked her out on dates, and because 
she refused his invitations he had her repeatedly assigned to 
perform unpleasant and menial duties aboard ship, which 
included cleaning toilets and cleaning vomit off of the 
shipboard surfaces.  

In approximately July 1993, the veteran accompanied another 
man, a chief petty officer, on a service-related social 
event.  According to the veteran, she believed at the time 
that the chief petty officer understood that they were 
attending the social event as friends only.  However, during 
the event the man attempted to make a romantic overture to 
the veteran, which she declined.  Afterwards, the chief petty 
officer engaged in stalking behavior throughout the vessel.  
The veteran stated that this man would suddenly appear at 
unlikely places throughout the U.S.S. Emory S. Land, no 
matter where her duty station or posting was aboard ship, and 
she became increasingly frightened, unnerved, insecure, and 
mistrustful.  She complained to a senior chief petty officer 
of the man's behavior, who in turn relayed the problem to an 
officer.  The officer spoke to the errant chief petty officer 
and advised him to stop his stalking behavior and leave the 
veteran alone.  The veteran stated that the man ultimately 
complied with the order.  According to the veteran, she was 
offered the opportunity to file formal charges against the 
man but she declined, stating that all she wanted to be left 
alone by him.

The veteran stated that she had no formal documentary 
evidence of the aforementioned incidents.  She submitted her 
service performance report records for the period on which 
she served aboard the U.S.S. Emory S. Land.  These documents 
show that her performance was consistently satisfactory 
during this period, that she maintained an average 3.8 
performance score throughout this period, and was recommended 
for re-enlistment at the end of her service.  She reported 
that the officer who signed her performance report, a "Lt. 
Risley" would know of the incidents she described, but 
stated that she did not know how to obtain a statement from 
him.  She further stated that she was unable to recall the 
names of any of her fellow shipmates who may have actually 
witnessed the events.

The veteran's service medical records were carefully 
reviewed.  Although they show that she received treatment for 
suicidal ideation, adjustment disorder with depressed mood, 
alcohol dependence, and a personality disorder during active 
duty while serving aboard the U.S.S. Emory S. Land, no 
mention is made at all in the treatment reports regarding the 
veteran's alleged stressors.  In fact, the records very 
specifically state that the veteran was experience multiple 
family-related stressors at the time, which included a break 
up with her fiance and being subjected to a sexual overture 
by her uncle while she was home on military leave for 
Christmas.  She was also troubled by unhappy recollections of 
bad memories from her childhood, in which she was sexually 
abused by her father since age 5, raped by a family member at 
age 15, and experienced verbal abuse from both parents.  
Although the reports also show that she was beset by work-
related stressors, including feeling that her work was piling 
upon her, there is no mention of any incidents involving her 
being the victim of sexual harassment or misconduct.

The veteran's VA psychiatric treatment records dated from 
1997 to 2005 show, among other diagnoses, an Axis I diagnosis 
of PTSD that was related to her account of being sexually 
harassed during active duty.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

With regard to the claimed stressor involving allegations of 
sexual assault, VA recognizes that veterans claiming service 
connection for disability due to an in-service sexual assault 
face unique problems documenting their claims.  Sexual 
assault is an event of human design that threatens or 
inflicts harm.  These incidents are often violent and may 
lead to the development of PTSD secondary to sexual assault.  
VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 5.14 (April 
30, 1999) (M21-1).  Because assault is an extremely personal 
and sensitive issue, many incidents of personal assault are 
not officially reported, and victims of this type of in-
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.  Therefore, 
alternative evidence must be sought.  The M21-1 includes a 
sample letter to be sent to the veteran, asking her to 
provide detail as to any treatment she had received, any 
family or friends she had communicated with concerning this 
claimed personal assault, and any law enforcement or medical 
records pertaining to the alleged assault.  M21-1, Part III, 
5.14 (April 30, 1999); see also YR v. West, 11 Vet. App. 393 
(1998); Patton v. West, 12 Vet. App. 272(1999).

In synthesis, the regulation addresses the type of evidence 
that may be relevant in corroborating a veteran's statement 
regarding the occurrence of a stressor in claims for service 
connection of PTSD resulting from personal assault.  The 
regulation provides that evidence other than the veteran's 
service records may corroborate the occurrence of the 
stressor; and requires that VA not deny PTSD claims based on 
personal assault without first advising claimants that 
evidence from sources other than the veteran's service 
records may help prove the stressor occurred.  

A review of the record shows that VA has complied with the 
provisions of 38 C.F.R. § 3.304(f) prior to referring the 
veteran's case to the Board for appellate adjudication.  The 
development of the record by VA includes requests to the 
veteran that she provide VA with witness statements and 
private medical records which may corroborate or otherwise 
support her claim.  

As previously discussed, the service-related stressors upon 
which the veteran's PTSD diagnosis are predicated are the 
incidents of sexual harassment in which a supervising senior 
enlisted man made her perform menial and unpleasant duties in 
retaliation for refusing to go out on dates with him, and 
stalking behavior from a chief petty officer after his 
romantic overtures were rebuffed by her, which she claims to 
have occurred during her period of active duty.  In this 
case, the credibility of the veteran is not at issue, 
however, the law requires that corroborating evidence must 
establish that the claimed incidents actually occurred when 
she was in military service.

After a thorough review of the evidence, the Board finds that 
the service records and other evidence of record are 
insufficient support a finding that the alleged incidents of 
sexual harassment occurred during the veteran's active duty 
service.  Accordingly, her accounts to be uncorroborated.  
The existing service medical records, which include numerous 
entries of treatment and counseling in service which are 
related to personal, family-related crises and work-related 
stress, fail to corroborate that the alleged sexual 
harassment incidents occurred.  The incidents are not 
mentioned at all in the service treatment records, 
notwithstanding that other pertinent stressful incidents were 
noted.  Although there are signs that the veteran was 
undergoing considerable personal stress at the time, with 
suicidal ideation, alcohol abuse, and termination of a 
primary relationship, these do not, in and of themselves, 
indicate that she was being subjected to sexual harassment.  
Additionally, the veteran's service performance score average 
during shipboard duty was always 3.8, indicating a 
consistently satisfactory level of duty proficiency.  The 
records do not show a sudden decline in her overall job 
performance concurrent with the time of the alleged stressor 
incidents that would indicate that she was undergoing mental 
duress which may corroborate her account of having been 
sexually harassed and stalked in service.

Recent treatment records are also insufficient to establish 
the veracity of the veteran's claimed stressors.  To the 
extent that the post-service medical records attribute her 
PTSD to her claimed stressors of being sexually harassed and 
stalked in service, these medical conclusions are based 
entirely on the veteran's recitation of her history to her 
caregivers and not upon any objective documentation of the 
incidents or personal knowledge of these incidents by her 
treating psychiatrists and counselors.  Therefore, these 
records are not useful for purposes of corroborating her 
historical accounts in order to prove that the alleged 
stressor incidents associated with her PTSD diagnosis had 
actually occurred.  See DeSousa v. Gober, 10 Vet. App. 461 
(1997). 

In conclusion, the Board finds that the veteran's accounts of 
being subjected to sexual harassment in service are not 
supported by credible evidence.  Therefore, as the veteran's 
diagnosis of PTSD is predicated upon a noncombat stressor 
which the evidence fails to corroborate, her claim of 
entitlement to service connection for PTSD must be denied.  
Because the evidence in this case is not approximately 
balanced with respect to the relative merits of her claim, 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bipolar disorder is granted.

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


